Citation Nr: 0027691	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder, rated as 30 percent disabling from November 3, 
1998.  

2.  Evaluation of service-connected chronic dermatophytosis, 
rated as 30 percent disabling from November 3, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This appeal arises from a February 1999, Department of 
Veterans Affairs Regional Office (VARO), No. Little Rock, 
Arkansas rating decision which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
30 percent evaluation to this disability, effective from 
November 3, 1998.  By the February 1999 rating action, the RO 
also granted service connection for chronic dermatophytosis 
and assigned a 30 percent evaluation to this disability, 
effective from November 3, 1998.  

REMAND

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's rating claims regarding his service-connected 
PTSD and chronic dermatophytosis are well grounded.  In other 
words, the Board concludes that the veteran has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a higher rating is 
well-grounded when the veteran asserts that his or her 
service-connected disability worsened since the prior 
rating).  

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

I.  PTSD

The Board is of the opinion that further psychiatric 
evaluation of the veteran's service-connected PTSD is 
necessary prior to final adjudication of his rating claim for 
this disability.  In this regard, the Board notes that the 
examiner who conducted the VA psychiatric evaluation in 
January 1999 did not provide any diagnoses and did not 
discuss any social or industrial impairment resulting from 
the veteran's service-connected PTSD.  Such evidence is 
needed to evaluate properly the veteran's service-connected 
PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994) and 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (in which 
the Court held that, if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).

II.  Chronic Dermatophytosis

The veteran also seeks an increased evaluation for his 
service-connected chronic dermatophytosis.  In this regard, 
the Board notes that the January 1999 VA examination revealed 
that the veteran's scalp, beard, and face were "relatively" 
clear, that there were a "number" of scars on his upper 
back, that there were also "several" open comedones on his 
back and one "large" epidermal cyst to the left of the 
midline on the mid back, that there were also a "few" scars 
on his external arms which were described as not 
"particularly" prominent, and that he had scaling of the 
plantar surface of both feet and "less obvious" scaling on 
his hands.  With regard to the scars on the veteran's back, 
the examiner noted that some of the scars were angulated, 
which suggested that they may be due to trauma; that some 
scars were round and depressed, which suggested that they are 
due to cystic acne; and that he had comedones associated with 
some of these scars which also suggested that the lesions 
were secondary to cystic acne.  

Significantly, however, this examination does not provide 
evidence regarding the nature and extent of any ulceration, 
exfoliation, crusting, systemic or nervous manifestations, or 
disfigurement associated with the veteran's chronic 
dermatophytosis.  In this regard, the Board notes that the 
January 1999 VA examination did not include photographs of 
the veteran's skin condition.  Such evidence is necessary 
prior to a final adjudication of the veteran's 
service-connected chronic dermatophytosis.  See 38 C.F.R. 
§ 4.118, Code 7806, 7813 (1999).  See also Ardison v. Brown, 
6 Vet. App. 405, 407 (1994) and Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992) (regarding inadequate examination 
reports).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's 
service-connected PTSD and chronic 
dermatophytosis in recent years.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his 
service-connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to identify the severity of the veteran's 
service-connected PTSD by identifying all 
disabling manifestations and by providing 
an opinion as to the overall effect of 
this disability on his social and 
occupational adaptability.  A GAF score 
should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to the new rating 
criteria should be made.  See 38 C.F.R. 
§ 4.130 (1999).  

3.  In addition, the veteran should be 
scheduled for a VA dermatological 
examination to evaluate his 
service-connected chronic 
dermatophytosis.  All indicated studies 
should be performed.  The examiner must 
document all findings, and color 
photographs should be taken.  In 
addition, the examiner should discuss the 
presence (including degree) or absence of 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, and 
disfigurement associated with the 
veteran's service-connected chronic 
dermatophytosis.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  If not, the examination reports 
should be returned for corrective action.  

5.  Thereafter, the RO should 
re-adjudicate the issue regarding the 
evaluation of the service-connected PTSD, 
rated as 30 percent disabling from 
November 3, 1998, as well as the claim 
concerning the evaluation of the 
service-connected chronic 
dermatophytosis, rated as 30 percent 
disabling from November 3, 1998.  In 
adjudicating these claims, the RO should 
consider the appropriate of "staged" 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefits sought 
remain unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case.  The veteran and 
his representative should then be given 
the appropriate time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  By this Remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



